Exhibit 10.1

[JAZZ LETTERHEAD]

October 24, 2011

 

Re:    Outstanding Nonstatutory Stock Options to Purchase Shares of Jazz
Pharmaceuticals, Inc. Common Stock

Dear Option Holder:

You currently hold one or more nonstatutory stock options (collectively, the
“NSOs”) to purchase shares of common stock of Jazz Pharmaceuticals, Inc. (the
“Company”) under the Company’s 2003 Equity Incentive Plan (the “2003 Plan”), the
Company’s 2007 Equity Incentive Plan (the “2007 Plan”) and/or the Company’s 2007
Non-Employee Directors Stock Option Plan (the “Directors Plan” and together with
the 2003 Plan and the 2007 Plan, the “Plans” and each, a “Plan”).

As you know, on September 19, 2011, the Company entered into an Agreement and
Plan of Merger and Reorganization (the “Merger Agreement”) with Azur Pharma
Public Limited Company (formerly Azur Pharma Limited, “Azur Pharma”), Jaguar
Merger Sub Inc. (the “Merger Sub”) and Seamus Mulligan as the indemnitors’
representative, under which the Merger Sub will merge with and into the Company,
with the Company surviving as a wholly-owned subsidiary of Azur Pharma (the
“Merger”).

The Company’s Board of Directors has approved an amendment to each of your NSOs
that provides:

 

  1. Effective immediately and until the moment before the closing of the
Merger, the exercise price of the Company’s common stock acquired pursuant to
the exercise of each of your NSOs may be paid using a “net exercise”
arrangement, pursuant to which the Company will reduce the number of shares of
its common stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value (as defined in the applicable Plan) that does not
exceed the aggregate exercise price; provided, however, that the Company shall
accept a cash or other payment from you to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued.

 

  2.

Effective immediately, if you are an employee of the Company, upon exercise of
your NSO, you may direct the Company (i) to withhold from shares of the
Company’s common stock otherwise issuable in respect of such NSO, a portion of
those shares with an aggregate Fair Market Value (measured as of the exercise
date and as defined in the applicable Plan) equal to the amount of the
applicable federal, state, local and foreign taxes that arise in connection with
the exercise of your NSO; provided, however, that the number of such shares so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory



--------------------------------------------------------------------------------

  withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income; and
(ii) to make a cash payment equal to such Fair Market Value directly to the
appropriate taxing authorities in satisfaction of the withholding obligation set
forth in the applicable Plan and in other documents governing your NSOs.

 

  3. Effective on the first trading day following the filing of the Company’s
Form 8-K with the United States Securities and Exchange Commission announcing
the results of the meeting at which the Company’s stockholders approve the
Merger, the vesting and exercisability of your NSOs will accelerate in full.

Except for the foregoing, all remaining terms and conditions applicable to your
NSOs will continue in full force and effect. Please maintain a copy of this
Notice with the other paperwork for your NSOs so that you will have a permanent
record of this amendment. If you have any questions concerning your amended
NSOs, please contact Linda Weber, our Stock Plan Administrator, and if you have
questions about this amendment, please contact Carol Gamble, our General
Counsel.

 

Very truly yours,

Jazz Pharmaceuticals, Inc.